Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF COSMETIC GROUP U.S.A., INC. (a California corporation) - 1 - AMENDED AND RESTATED BYLAWS OF COSMETIC GROUP U.S.A., INC. (a California corporation) TABLE OF CONTENTS Article I: Corporate Offices 3 - 5 Article II: Shareholders’ Meetings 3 Section 2.1 Place of Meetings 3 Section 2.2 Annual Meetings 3 Section 2.3 Special Meetings 3 Section 2.4 Notice of Meetings 3 - 4 Section 2.5 Waiver by Shareholders 4 Section 2.6 Action Without Meeting 4 Section 2.7 Quorum 5 Section 2.8 Voting Rights – Cumulative Voting 5 Section 2.9 Proxies 5 Section 2.10 Manner of Conducting Meetings 5 Article III: Directors 6 - 8 Section 3.1 Power 6 Section 3.2 Authorized Number 6 Section 3.3 Election and Tenure of Office 6 Section 3.4 Vacancies 6 Section 3.5 Removal of Directors 6 Section 3.6 Place of Meetings 6 Section 3.7 Meetings After Annual Shareholders’ Meeting 7 Section 3.8 Other Regular Meetings 7 Section 3.9 Special Meetings – Notice 7 Section 3.10 Waiver of Notice 7 Section 3.11 Action at a Meeting 7 Section 3.12 Adjournment 7 Section 3.13 Action Without Meeting 8 Section 3.14 Compensation 8 Article IV: Officers Section 4.1 Officers 8 Section 4.2 Election, Removal, Resignation 8 Section 4.3 Chairman of the Board 8 Section 4.4 President 8 Section 4.5 Vice Presidents 8 Section 4.6 Secretary and Assistant Secretary 8 Section 4.7 Chief and Subordinate Financial Officers 9 Section 4.8 Additional Powers, Seniority and Substitution of Officers 9 Section 4.9 Compensation 9 Article V: Committees 9 - 10 Section 5.1 Authorization 9 Section 5.2 Powers 9 Section 5.3 Procedures 10 Article VI: Other Authorizations 10 Section 6.1 Representation of Shares of Other Corporations 10 Section 6.2 Dividends 10 Article VII: Stock Certificates and Transfer of Shares 10 - 11 Section 7.1 Stock Certificates 10 Section 7.2 Transfer on the Books 10 Section 7.3 Lost or Destroyed Certificates 10 Section 7.4 Transfer Agents and Registrars 11 Section 7.5 Fixing Record Date for Actions with Respect to Shareholders 11 Section 7.6 Record Ownership 11 Article VIII: Indemnification of Directors, Officers, Employees and Other Agents 11 Section 8.1 Indemnification of Directors and Officers 11 Section 8.2 Other Agents 11 Article IX: Interpretation 12 Article X: Amendments to Bylaws 12 Section 10.1 By Shareholders 12 Section 10.2 By Directors 12 Section 10.3 Record of Amendments 12 - 2 - AMENDED AND RESTATED BYLAWS OF COSMETIC GROUP U.S.A., INC. (a California corporation) ARTICLE I CORPORATE OFFICES The principal executive office of the corporation shall be at 11312 Penrose Street, Sun Valley, California 91352, or at such other place within or without the State of California as the Board of Directors hereafter shall designate. The corporation may also have offices at such other place, or places, as the Board of Directors may from time to time designate. ARTICLE II SHAREHOLDERS’ MEETINGS Section 2.1 PLACE OF MEETINGS All meetings of the shareholders shall be held at the principal executive office of the corporation, or any other place within or without the State of California as may be designated for that purpose from time to time by the Board of Directors. Section 2.2 ANNUAL MEETINGS The annual meeting of shareholders shall be held on the second Tuesday in June (but if such day is a legal holiday, then on the next succeeding business day) at the hour of 10:00 o’clock in A.M., Pacific Time, or such other day and time as the Board of Directors may select, at which meeting the shareholders shall elect by plurality vote a Board of Directors, consider reports of the affairs of the corporation, and transact such other business as may properly be brought before the meeting. Section 2.3 SPECIAL MEETINGS Special meetings of shareholders, for any purpose or purposes permitted under the General Corporation Law of the State of California (the “GCL” hereinafter) and the Articles of Incorporation of this corporation, may be called at any time by the Board of Directors, or by the Chairman of the Board, or by the President, or by shareholders entitled to cast not less than 10 percent of the votes at such meeting. Section 2.4 NOTICE OF MEETINGS 2.4.1
